Exhibit 10.1

CRESTWOOD EQUITY PARTNERS LP

EMPLOYEE UNIT PURCHASE PLAN

INTRODUCTION

Purpose. The purpose of the Crestwood Equity Partners LP Employee Unit Purchase
Plan (as amended, restated or otherwise modified from time to time, the “Plan”)
is to promote the interests of Crestwood Equity GP LLC, a Delaware limited
liability company (the “General Partner”), the general partner of Crestwood
Equity Partners LP, a Delaware limited partnership (the “Partnership”) and the
Partnership by encouraging all full-time employees of the General Partner, the
Partnership and their Affiliates to acquire or increase their ownership of Units
and to provide a means whereby such individuals may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Partnership, and to encourage them to devote their best efforts to the
business of the Partnership, thereby advancing the interests of the Partnership
and the General Partner.

DEFINITIONS

The following terms shall have the meanings set forth below.

“Affiliates” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Board” means the Board of Directors of the General Partner.

“Committee” means the Board or such committee appointed by the Board to
administer the Plan pursuant to Section 8.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Custodian” means the person engaged by the General Partner to perform
administrative services for the Plan, as provided in the services agreement with
such person.

“Employee” means any individual who is a full-time employee of the General
Partner, the Partnership or one of their Affiliates, but excluding any employee
covered by a collective bargaining agreement unless such bargaining agreement
provides for his participation in the Plan.

“Employer” means the General Partner, the Partnership and/or one of their
Affiliates, as the case may be.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was



--------------------------------------------------------------------------------

trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). In the event Units are not publicly traded at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

“Offering Period” means each calendar quarter; provided, however, the Offering
Period shall include such shorter periods, if any, as may be designated by the
Committee from time to time.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

“Purchase Period” means the 10-day period following the end of each calendar
quarter; provided, however, the Purchase Period shall include such other
periods, if any, as may be designated by the Committee from time to time.

“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act of
1934 (the “1934 Act”).

“Unit” means a Common Unit of the Partnership.

Gender and Number. Except when otherwise indicated by the context, the masculine
gender shall also include the feminine gender, and the definition of any term
herein in the singular shall also include the plural.

ELIGIBILITY

Eligibility and Plan Entry Date. All Employees shall be eligible to participate
in the Plan. An Employee is eligible to enter the Plan beginning on the first
day of the month following thirty (30) days after such individual’s employment
commencement date.

Prior Service Credit. The Committee, in its discretion, may grant prior service
credit to individuals that become Employees pursuant to a corporate merger or
acquisition.

UNITS AVAILABLE UNDER PLAN

Unless otherwise increased by the Board, the maximum number of Units that may be
purchased for Employees under this Plan is 1,500,000 Units. Units to be
delivered under the Plan may be Units acquired by the General Partner in the
open market, Units already owned by the General Partner, Units acquired by the
General Partner directly from the Partnership or any other person, or any
combination of the foregoing. In the event the Committee determines that any
distribution, recapitalization, split, reverse split, reorganization, merger,
consolidation, spin-off, combination, or exchange of Units or other securities
of the Partnership, issuance of warrants or other rights to purchase Units or
other securities of the Partnership, or other similar transaction or event
affects the Units such that an adjustment in the maximum number of Units and/or
the



--------------------------------------------------------------------------------

kind and number of securities deliverable under the Plan is appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee may make
appropriate adjustments to the maximum number of Units and/or the kind and
number of securities deliverable under the Plan. The adjustments determined by
the Committee shall be final, binding and conclusive.

PURCHASE OF UNITS

Employee Withholding Elections. The Committee shall provide an Employee with the
ability to purchase Units under this Plan upon the following terms and
conditions:

Provided an Employee submits the required form to begin withholding or make a
change to his or her prior withholding election at least seven days before the
beginning of a calendar month, an Employee may elect to have his or her Employer
withhold from such Employee’s cash base salary or cash base wages each future
pay period, for the purchase of Units hereunder, a designated whole percentage
of the Employee’s cash base salary or wages (in whole percentages only, not to
exceed 10%) up to $25,000 in the aggregate in any calendar year. An Employee may
change (subject to the above timing) or, subject to Section 5.1(f), stop his
withholding election at any time; however, only two such changes may be made
during any calendar year. All Employee elections and any changes to an election
shall be in such written form as the Committee or its delegate may establish
from time to time. Employees may only make contributions through payroll
deductions. To the extent Employee withholding in any calendar year equals
$25,000, future employee withholding for the calendar year will cease.

Each withholding election made by an Employee hereunder shall be an ongoing
election until the earlier of the date changed by the Employee or the date the
Employee ceases to be eligible to participate in the Plan.

The General Partner shall maintain for each electing Employee a separate
notional or ledger account reflecting the aggregate amount of his cash base
salary or wages that has been withheld and not yet applied to the purchase of
Units for such Employee. In addition, subject to the further provisions of the
Plan, such account shall be credited with the Units purchased for the Employee
under the Plan until such Units are issued in accordance with Section 6. Amounts
of cash base salary or wages withheld by the Employer and remitted to the
General Partner shall not be segregated from the general assets of the General
Partner and shall not bear interest.

During each Purchase Period, the General Partner shall use, to the fullest
extent practicable, all amounts then credited to the notional accounts of the
electing Employees to purchase Units for such Employees. Purchases of Units may
be made at any time or times during the Purchase Period on any securities
exchange on which the Units are traded, in the over-the-counter market and/or in
negotiated transactions as the Committee shall determine.

Upon an Employee’s termination of employment with his or her Employer, all cash
amounts and whole Units then credited to his or her notional account under the
Plan, if any, shall be paid or distributed to the terminated Employee as soon as
reasonably practicable and in no event later than 60 days following such
Employee’s date of termination. To the extent an



--------------------------------------------------------------------------------

Employee has a fractional Unit credited to his or her notional account under the
Plan on the date of termination, such fractional Unit will be liquidated and the
Employee will receive his pro rata portion of the proceeds from such
liquidation.

Subject to the limitation provided above in Section 5.1(a), an Employee may
elect to cease contributing to the Plan. Provided an Employee submits his or her
election to stop withholding at least seven days before the beginning of an
immediately upcoming Purchase Period, the Employee may elect to cease
contributing to the Plan and all amounts then credited to such Employee’s
notional account will be applied toward the purchase of Units in the immediately
upcoming Purchase Period. Unless otherwise administratively feasible, to the
extent an Employee submits his or her election to stop withholding within seven
days before the beginning of the immediately upcoming Purchase Period, all
amounts credited to such Employee’s notional account will be applied toward the
purchase of Units in the immediately following Purchase Period and the
Employee’s election to stop withholding shall become effective as of the
commencement of the next following Offering Period. All requests to withdraw
from the Plan submitted during a Purchase Period will become effective as of the
then-current Offering Period.

Purchase of Units and Plan Expenses. During each Purchase Period, the General
Partner, using funds withheld from Employees’ wages pursuant to this Section 5,
shall purchase for the electing Employees the maximum number of whole Units that
can be acquired (using the Unit’s Fair Market Value on the date of purchase)
based on the sum of (a) cash amounts then credited to the electing Employees’
notional accounts, and (b) an amount, as determined from time to time by the
Committee, not to exceed 10% of the amount then credited to the electing
Employees’ notional accounts (the “Employer Match Amount”). The General Partner
shall pay, other than from the notional accounts, all brokerage fees and other
costs and expenses of the Plan. The Units acquired under the Plan for a Purchase
Period shall be allocated to Employees in proportion to (a) the sum of their
contributions and their allocable Employer Match Amount, over (b) the total of
all such Plan amounts applied to the purchase of Units for the Purchase Period.
To the extent that Units are purchased on multiple days or at multiple times
during a single Purchase Period, the General Partner shall use the weighted
average of the Units’ Fair Market Value at the times of purchase as the
applicable Unit price upon which Units are allocated to the participating
Employees. Notwithstanding that fractional Units may be allocated to an
Employee’s account, an Employee who does not have at least one whole Unit
credited to his account at the beginning of a Purchase Period must have enough
money credited to his notional account to purchase at least one whole Unit. To
the extent such an Employee does not have enough cash funds credited to his
notional account to purchase at least one whole Unit, all amounts credited to
the such Employee’s notional account will be held in a suspense account and
disregarded for purposes of purchasing Units until such time as there are enough
funds for the purchase of at least one whole Unit.

Withholding of Taxes. To the extent that the Employer is required to withhold
any taxes in connection with an Employee’s contributions or the purchase of
Units, it will be a condition to the ownership of such Units that the Employee
make arrangements satisfactory to the Employer for the payment of such taxes,
which may include, but not be limited to, a reduction in the cash amounts or
Units in such Employee’s notional account.



--------------------------------------------------------------------------------

SALE OR DELIVERY OF UNITS TO PARTICIPANTS

Sale or Delivery of Units. Except as provided below, Units purchased under the
Plan shall be held by the Employer, the General Partner or a Custodian for the
benefit of the Employee. An Employee may elect, or if determined by the
Committee, be required, at any time to have any or all Units allocated to the
Employee’s notional account under the Plan sold on behalf of, or delivered to,
the Employee or transferred to a brokerage account.

No Delivery of Fractional Units; Custodian. Notwithstanding any other provision
contained herein, the Employer, the General Partner or the Custodian will not be
required to deliver any fractional Units to an Employee pursuant to the Plan,
although an Employee’s notional account under the Plan may be credited with a
fractional Unit for record keeping purposes. The Employer or the General Partner
may enter into a service agreement with a Custodian that provides for the
Custodian to hold on behalf of the Employees the cash contributions, the Units
acquired under the Plan and distributions on such Units, provided such agreement
permits a Participant to direct the Custodian to either sell, deliver to the
Participant a certificate for the Units held for such Participant or transfer
the Units to a brokerage account, subject to the limitations in the Plan.

Investment Representation. Unless the Units subject to purchase under the Plan
have been registered under the Securities Act of 1933, as amended (the “1933
Act”), and, in the case of any Employee who may be deemed an affiliate (for
securities law purposes) of the General Partner or the Partnership, such Units
have been registered under the 1933 Act for resale by such Employee, or the
Partnership has determined that an exemption from registration is available, the
General Partner may require prior to and as a condition of the delivery of any
Units that the person purchasing such Units hereunder furnish the General
Partner with a written representation in a form prescribed by the Committee to
the effect that such person is acquiring such Units solely with a view to
investment for his or her own account and not with a view to the resale or
distribution of all or any part thereof, and that such person will not dispose
of any of such Units otherwise than in accordance with the provisions of Rule
144 under the 1933 Act unless and until either the Units are registered under
the 1933 Act or the General Partner is satisfied that an exemption from such
registration is available.

Compliance with Securities Laws. Notwithstanding anything herein or in any other
agreement to the contrary, the Partnership shall not be obligated to sell or
issue any Units to an Employee under the Plan unless and until the Partnership
is satisfied that such sale or issuance complies with (a) all applicable
requirements of the securities exchange on which the Units are traded (or the
governing body of the principal market in which such Units are traded, if such
Units are not then listed on an exchange), (b) all applicable provisions of the
1933 Act, and (c) all other laws or regulations by which the Partnership is
bound or to which the Partnership is subject. The General Partner acknowledges
that it is an affiliate of the Partnership under securities laws and it shall
comply with such laws and obligations of the Partnership relating thereto as if
they were directly applicable to the General Partner.



--------------------------------------------------------------------------------

RIGHTS OF EMPLOYEES; PARTICIPANTS

Employment. The Plan will not confer upon any Employee any right with respect to
continuance of employment or other service with the General Partner, the
Partnership or any of their Affiliates, nor will it interfere in any way with
any right the General Partner, the Partnership or any of their Affiliates would
otherwise have to terminate such Employee’s employment or other service at any
time.

Nontransferability. No right to purchase Units granted under this Plan shall be
assignable or transferable during the lifetime of any Employee either
voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy.

Dividend Reinvestment. To the extent that the Partnership has a dividend
reinvestment plan available to Unit holders, Employees purchasing Units pursuant
to this Plan shall be eligible to participate in such plan in the same manner as
other Unit holders.

PLAN ADMINISTRATION

Authority of Committee. The Plan shall be administered by the Committee. Subject
to the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (a) determine which persons are
Employees who may participate; (b) determine the number of Units to be purchased
by an Employee; (c) determine the time and manner for purchasing Units;
(d) interpret, construe and administer the Plan; (e) establish, amend, suspend,
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; (f) make a determination
as to the right of any person to receive Units under the Plan; (g) correct any
defect, supply any omission, or reconcile an inconsistency in the Plan; and
(h) make any other determinations and take any other actions that the Committee
deems necessary or desirable for the administration of the Plan.

Determination Under the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive, and binding upon all
persons, including the Partnership or any Employee. No member of the Committee
shall be liable for any action, determination or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
directors, be fully protected by the General Partner with respect to any such
action, determination or interpretation.

PLAN AMENDMENT, MODIFICATION AND TERMINATION

This Plan may be amended from time to time by the Committee. This Plan may be
terminated at any time by the Committee and, unless Board approval is obtained
for an increase in the maximum number of available Units, shall automatically
terminate when all Units



--------------------------------------------------------------------------------

authorized for purchase pursuant to the Plan have been purchased. On termination
of the Plan, all amounts then remaining credited to the notional accounts for
Employees shall be returned to the affected Employees.

NONEXCLUSIVITY OF THE PLAN

The sponsorship of the Plan by the General Partner shall not be construed as
creating any limitations on the power or authority of the General Partner to
adopt such other or additional incentive or other compensation arrangements of
whatever nature as the General Partner may deem necessary or desirable or
preclude or limit the continuation of any other plan, practice or arrangement
for the payment of compensation or fringe benefits to employees, non-employee
directors, or consultants generally, or to any class or group of employees,
directors, or consultants, which the General Partner now has lawfully put into
effect, including, without limitation, any retirement, pension, savings and
stock purchase plan, insurance, death and disability benefits and executive
short-term incentive plans.

REQUIREMENTS OF LAW

Requirements of Law. The issuance of Units pursuant to the Plan shall be subject
to all applicable laws, rules and regulations.

Rule 16b-3. It is intended that any purchases by a person subject to Section 16
of the 1934 Act meet all of the requirements of Rule 16b-3. If any provision of
the Plan or procedure would otherwise not comply with Rule 16b-3, such provision
or procedure shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Employee shall
avoid liability under Section 16(b) of the 1934 Act.

Code Section 409A. In the event that any provision of this Plan shall be
determined to contravene Code section 409A, the regulations promulgated
thereunder, regulatory interpretations or announcements with respect to Code
section 409A or applicable judicial decisions construing Code section 409A, any
such provision shall be void and have no effect. Moreover, this Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan comply with or are exempt from Code section 409A, the regulations
promulgated thereunder, regulatory interpretations or announcements with respect
to Code section 409A of and applicable judicial decisions construing Code
section 409A.

No Trust or Fund Created. The Plan shall not create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
General Partner or any Affiliate and an Employee or any other Person. To the
extent that any Person acquires a right to receive payments from the General
Partner or any Affiliate pursuant to the Plan, such right shall be no greater
than the right of any general unsecured creditor of the General Partner or such
Affiliate.

Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any Affiliate regarding the
sharing of costs between those entities.



--------------------------------------------------------------------------------

Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with
applicable Federal law, and to the extent not preempted thereby, with the laws
of the State of Delaware, without regard to conflicts of laws principles.